421 F.2d 846
Oscar HEARDE and Esther Hearde, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 23380.
United States Court of Appeals, Ninth Circuit.
January 23, 1970.
Rehearing Denied March 11, 1970.

Oscar & Esther Hearde, for appellants.
Lee A. Jackson, Meyer Rothwacks, Daniel B. Rosenbaum, Attys., Dept. of Justice, Johnnie M. Walters, Asst. Atty. Gen., Tax Div., Dept. of Justice, Washington, D. C., for appellee.
Before BARNES, CARTER and HUFSTEDLER, Circuit Judges.
PER CURIAM.


1
Appellant taxpayers decline to itemize or identify recipients of alleged estimated charitable donations made by them in the years 1962 through 1964 inclusive. Their estimate was that they donated 20% of their gross income. Appellants urge any disclosures of the beneficiaries would interfere with their First and Fifth Amendment rights.


2
The Commissioner rejected the taxpayers' estimates, but allowed them the 10% deduction from their adjusted gross income. (Sec. 170(a) (1), Int.Rev.Code and Treas.Regs. § 1.170-1(a) (2))


3
The disclosure required is an indirect burden on the exercise of religion, and does not make unlawful the practice of the religion itself. Braunfeld v. Brown, 366 U.S. 599, 607, 81 S.Ct. 1144, 6 L.Ed. 2d 563 (1961). Hence the requirement of disclosure is constitutional, and the regulations are reasonable. Lingenfelder v. Commissioner, 38 T.C. 44


4
We affirm the decision of the Tax Court.